 SAN LEANDRO IMPORTS629SanLeandro Imports, d/b/a Art Bridges AutoEmporium SouthandAutomobileSalesmen'sLocal 1095 Retail ClerksInternationalAssocia-tion,AFL-CIO and Southern Alameda CountyAuto Salesmen's Association, Party to the Con-tract. Case 20-CA-4578November 7, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn August 1, 1968, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledcase, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecisionwith a supporting brief and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, and hereby ordersthat the Respondent, San Leandro Imports, d/b/a ArtBridges Auto Emporium South, Hayward, California,its officers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.December 22, 1966, among the employees in a unit composedof the four salesmen then employed by Respondent at its usedcar lot in Hayward, California (hereafter referred to as SouthLot). The four employees voted for the Union, which wascertified on January 6, 1967.On December 21, 1967, the Regional Director issued acomplaint'alleging thatRespondent had violated Section8(a)(2)and (1) of the National Labor Relations Act, asamended, by dominating the Union, by interfering with theformation or administration of the Union, or by contributingunlawful aid, assistance or other support to the Union.Simultaneously, the Regional Director instituted a proceedingto consider revocation of the Union's certification, and issuedan order consolidating such proceeding with that initiated bythe complaint. In that order, the Regional Director requestedthat the Trial Examiner make recommendations as to thevalidity and disposition of the Union's certification. In itsanswer Respondent denied the commission of any unfair laborpractices. The pivotal issue is whether or not one Brett Holstenwas a supervisor within the meaning of the Act.The consolidated proceedings were heard on April 11,1968, pursuant to due notice. Upon the entire record, myobservation of the witnesses, and consideration of the briefsfiled by the General Counsel and the Respondent, I make thefollowing.FINDINGS AND CONCLUSIONS'1.THE UNFAIR LABOR PRACTICESA. The EvidenceArt Bridges is the president of five California corporationswhich own and operate automobile dealerships in the SanFranciscoBay area, including Respondent which operatesSouth Lot, and another corporation which operates North Lot.Prior to his employment at South Lot, Brett Holsten workedas a salesman at North Lot. In May or June 1966, he wastransferred at his request to South Lot. At that time, the salesmanager of South Lot was one Cummings. About July 1,1966, he was replaced by Holsten, but remained in Respond-ent's employ at South Lot.3 In addition, two other salesmen,Ponas and Luce, were then employed at that lot. By the lastweek of November, 1966, Ponas and Cummings had left, andEmployee Childers had been transferred from North to SouthLot at Holsten's request.On November 22, 1966, Local 1095, the Charging Party,was picketing South Lot because the lot was kept open forbusiness on Sundays. Holsten testified that on that date,Bridges gave him a piece of paper, which was introduced inevidence, bearing the following information:TRIALEXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: On November28, 1966, Southern Alameda County Auto Salesmen's Associa-tion (hereafter called theUnion) filed a petition forcertification as collective-bargaining representative of Respon-dent's sales employees. Pursuant to an Agreement for ConsentElection approved December 14, 1966, an election was held onI Based upon a charge filed on June 16, 1967, by AutomobileSalesmen'sLocal 1095, affiliated with RetailClerksInternationalAssociation,AFL-CIO.'No issue of commerce is presented.The complaint alleges and theanswer admits facts which,Ifind,establish that Respondent is anemployer engaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and(7) of the Act. Respondent'sanswer further admits, and I find,that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3Holsten's status as sales manager is discussed below.173 NLRB No. 98 630DECISIONS OFAndrew Fieldc/o Angell, Adams,Gouchnauer &Holmes200 Bush St., S.F.981-1050NATIONAL LABOR RELATIONS BOARDHe further testified that at the same time, Bridges said to him,"This is a man that can help you form your own union", andthat "this was a good chance to get 1095 from picketing us onSunday." Bridges testified that he neither encouraged Holstento join Local 1095 nor to establish an independent union; thatHolsten later informed him that the employees had formed theUnion,' that he did not know Andrew Field; that on oneoccasion when he answered the telephone at South Lot, thecaller identified himself as Andrew Field and asked forHolsten; that Bridges wrote Field's name on a piece of paperbut did not include the firm name and address because Holstenhad just then entered the premises; and that he gave the paperto Holsten.On the same day, November 22, at Holsten's request,Employee Daugherty was transferred from North to SouthLot. Next morning, November 23, 1966, Holsten met withEmployees Childers, Daugherty and Luce, proposed formationof the Union, and explained that he thought they couldthereby obtain a good contract from Bridges and could stopthe picketing.' A few days thereafter, Holsten again urged thesalesmen to form their own union and they then went to thelaw office of Andrew Field, with whom Holsten had made anappointment. At Field's office, Holsten and Daugherty wererespectively elected president and secretary-treasurer of theUnion.Shortly after Thanksgiving Day of 1966, Childers wastransferred back to North Lot at Holsten's request, andEmployee Whitfield requested and received a transfer fromNorth to South Lot. At the time of the transfer, Bridges toldthe latter that "they [South Lot employees] were going to gounion and in order for [Whitfield] to work there [he] wouldhave to be a member of it."6As noted, the Union filed its petition for certification onNovember 28, 1966. On the day before the Board electionscheduledforDecember 22, 1966, Holsten met withDaugherty, Luce and Whitfield, expressed his support of theUnion, and stated that he would protect their interests in floorassignments and in signing a contract with Bridges. At theelection, four votes were cast for the Union.7 On or aboutDecember 28, 1966, Bridges gave Holsten sample contracts tostudy. Holsten discussed them with the Union's members, theymade certain changes, and several days later he returned themtoBridges,who indicated that the changes seemed to besatisfactory except in minor respects.4Bridges testified that upon receiving such information,he called ameeting of his South Lot salesmen,and angrily told them that theiractin was"unfair and unappreciative."Luce testified that Holsten said they could obtain a contract atleast equal to that of Local 1095 and would be able to work Sundaysand nights,which included some of their best selling hours.6Whitfield so testified. He also contradicted himself by testifyingthat Bridges had merely told him that he had heard that the South Lotemployees were either going to join Local 1095 or form their ownThe Union was certified on January 6, 1967.8 By letterdated January 10, 1967, Holsten requested Bridges to enterinto negotiations, but received no answer. During FebruaryHess, a former employee, was rehired at South Lot. That dayHolsten told him in the presence of employees Daugherty,Luce and Whitfield that he "would have to join" the Union.By letter dated February 14, 1967, Holsten requested Bridgestomeet with him on February 19 to discuss a contract. Ameeting was not held until a week later, at which time theydiscussed and reached agreement upon a pay raise for a lotboy, and arranged for a further meeting on March 3, 1967. Onthe latter date, Bridges and his public relations manager,Kasgard, met with Holsten, who gave them certain writtenproposed contract changes, and they discussed the renumer-ation of the salesmen and the adequacy of Respondent'smedical plan. No permanent agreement was reached, but theymade a temporary agreement pending another meeting onApril 1, 1967. The meeting, however, was not held, for on orabout March 20, 1967, Bridges discharged Holsten. On crossexamination by Counsel for Respondent, Holsten testified asfollows:Q. (By Mr. Murdock) Do you know whether or not yourdischarge related to any problems arising out of thesenegotiations that you were conducting as president of theSouthern Alameda County -A. I felt they were.Q. You felt that because you were representing thesalesmen'sassociation that is why Mr. Bridges dischargedyou?A. Right.Q. Did he indicate to you in any way that that was thereason?A. Yes.His action on the 19th of February. He come in with afrown on his face. He was nasty. The reason that he showedthere was because he answered my letter.And his attitude on the 3rd of March-I think from the19th he didn't say a word to me for three or four days.Never called.The 3rd of March I think his attitude was a stall. I thinkright about then he decided to changemanagers.Luce, Hess, and Whitfield all testified that they believed thatHolsten had faithfully and diligently represented the Union.A few days after Holsten was fired,Bridges alsodischargedHess,Luce and Daugherty. Shortly prior to the discharges,three newsalesmenhad been lured. Following the discharges,Whitfield, the only member of the Union still employed atSouth Lot, telephoned Attorney Field, asked him what to do,was given advice, thereupon solicited and obtained member-ship cards from the new employees, and was elected presidentof the Union. Whitfield and the salesmen also discussed theproposals relating to sales commissions that Holsten haddiscussed in his negotiations with Bridges, expresseddissatis-union,and that if they did either, Whitfield could decide whether or nothewished to join. He finally admitted that such testimony wasinconsistent with his statement in a pre-hearing affidavit.Presumably Holsten was one of the four.8 About a week or two later, the picketing at South Lot ceased. SAN LEANDROIMPORTSfactionwith them, and agreed upon terms to present toBridges.Whitfield then requested Bridges to meet with him,they negotiated for about2'hours, and on April 6, 1967,they executed a collective-bargaining agreement containing aunion security provision.On a "couple" of occasionsthereafter,WhitfielddiscussedgrievanceswithBridges.Whitfield later left South Lot, and subsequently worked at oneof Bridges' other corporations for several months. Upon hisreturn to South Lot, he resumed the presidency becauseEmployee Soulis, who had been elected president of the Unionin his place, felt that Whitfield "knew more about the Union,how it ran, how it operated." Shortly prior to the hearing inthis proceeding, Whitfield resigned and another employee waselected president.B. Concluding FindingsThe General Counsel contends that Holsten was a supervisorwithin the meaning of Section 2(11) of the Act; that throughhis conduct from and after December 17, 1966, the beginningof the 10(b) period, Respondent unlawfully dominated andassisted the Union; that despite Holsten's discharge and thesubsequent election of Whitfield, a rank-and-file employee, asitsnew president, the Union did not lose its employer-dominated character; that Respondent's execution of acollective-bargaining agreement containing a union securityprovision with such a dominated union constituted a furtheract of unlawful assistance; and that a recommendation shouldbe made that the Union be disestablished and its certificationrevoked.Respondent contends that the record does not establishthat Holsten was a supervisor within the meaning of the Act;that even if he were regarded as a supervisor, his conductbetween December 17, 1966, and his discharge on March 20,1967, i.e. the only conduct which may be considered, did notresult in any unfair labor practice (1) because it waseconomically advantageous to the salesman to loin the Unionrather than Local 1095 since representation by the latterwould prevent Sunday and night work and thus curtail theirincome, and (2) because the record establishes that during hisnegotiations with Respondent, Holsten vigorously representedthe Union and did not represent his employer.I agree with the General Counsel.1I find that Holsten was a supervisor within the meaningof Section 2(11) of the Act, based upon the followingconsiderations:a.All sales of automobiles by salesmen required Holsten'sapproval to be final. He helped salesmen consummateagreements if they had difficulty. He also had sole authority topurchase automobiles. I accord little weight to Bridges'testimony that Holsten devoted 90 percent of his time sellingcars. SinceBridgeswas not present at South Lot a good part ofthe time, it is questionable whether he knew how Holstendivided his time. In any event, even if his estimate weredeemed accurate, it would not detract from Holsten'ssupervisory status. Bridges, who is unquestionably a supervisor,admittedlysells "alot of cars" himself.b.Holsten received written progress reports showing the9Although Respondent's brief asserts that Holsten never disciplinedanyone, the record merely shows that Bridges was not aware ofHolsten's disciplinary acts.631total gross sales of the salesmen, discussed their sales recordswith each one, and either complimented or prodded him.c.Holsten had joint authority with Bridges to hire and fireemployees at South Lot. Bridges gave contradictory testimonyregarding such authority, but he finally admitted that hisprehearing affidavithad correctly stated that such jointauthority existed.He further testified that Salesmen Hess,Daugherty, Luce and Whitfield had no such authority, andseemed puzzled that he should even be asked, on across-examination, whether Hess had such authority. He alsoadmitted that after discussing the rehiring of Hess with thelatter and Holsten, he and Holsten both agreed that Hesswould return to work.d.Holsten effectively recommended the transfer of sales-men to and from South Lot. At his request, Childers wastransferred from North to South Lot in October 1966 andback to North Lot in November, and Daugherty wastransferred from North to South Lot in the latter month.Bridges gave contradictory testimony regarding the transfer ofDaugherty, stating variously that he did not think Holstenrequested the transfer, that Holsten might have, and that hethought Holsten did.e.The salesmen communicated with Holsten if they couldnot report for work, expected to be late, or wished to leaveearly.On occasion, he disciplined a salesman who was late,either by an oral reprimand or by depriving him of selling time,thereby causing him to lose possible sales.' Holsten alsoexercised authority to grant leave to employees. AlthoughBridges denied the existence of that authority and testifiedthat on one occasion he so told Holsten upon discovering thatthe latter had given Luce 2 or 3 days off,' 0 Luce testifiedwithout contradiction that the other salesmen were subse-quently given time off.f.Respondent correctly asserts thatHolsten had noauthority to "write, prepare or place advertising." However, itisadmitted that Respondent's advertising agent regularlyrequested Holsten to furnish him with a list of automobiles tobe advertised, and that the other salesmen were not soconsulted, except possibly when Holsten was on leave.g.Respondent was a member of an independent auto-mobile dealers' association which did not have a contract withLocal 1095, and whose members were open for business onSundays and at night. During the period from November 1966through January 1967, while South Lot was picketed by Local1095, Holsten was requested by Bridges on three occasions toattend meetings of the Association, at which time the questionof Sunday and night closing was discussed.h.Respondent admits in its brief that Holsten assisted incertain supervisory sales, and Bridges testified that Holsten'sduties could be described "as coordinating the work of thesalesmen."i.I reject Respondent's contention that one Chet Ulum wastheGeneral Manager of South Lot and Holsten's immediatesuperior,thatUlum participated in "conducting" salesmeetings, and that complaints about salesmen were firstreferred to him. A reading of the record establishes thatUlum's principal functions were selling insurance to autopurchasers at both North and South Lot and approving10Althoughthe transcript refersto Hess, it wouldappear that thesalesman involvedwas Luce. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers' credit where sales were financed. Indeed, Bridgeshimself testified that Ulum's title was General Manager "but"that "he was the insurance and credit manager." He alsotestified that when talking to customers, he identified Holstenas the "sales" manager, although he described him as the "leadsalesman" to bank officials. Moreover, there is no evidence ofany specific instance in which Ulum exercised any supervisionover Holsten or in which he received and dealt with a customercomplaint. As for sales meetings, the record shows that BridgesorHolsten called such meetings about once a week; thatBridges was present about half the time; that when he waspresent, he and Holsten presided jointly; that when he was notthere,Holsten presided; and that Ulum's participation atmeetings related primarily to matters involving financing andinsurance. Finally, in view of the contradictory and unreliablecharacter of some of the testimony given by Bridges andWhitfield, as well as their demeanor and the somewhat evasivenature of their testimony regarding the authority exercised byHolsten and by Ulum, I do not credit such testimony.2.Although Holsten carried out Bridges' suggestion that heform the Union,' i their conduct in regard to its formationtook place before December 17, 1966, i.e. more than sixmonths prior to the filing of the charge. Accordingly, no unfairlabor practice finding is made with respect to the formation ofthe Union.Ampex Corp.,168 NLRB No. 96. For the samereason, no finding of a violation is made based on Bridges'statement to Employee Whitfield, in November 1966, that hewould have to join the Union. However, the foregoing conductmay be considered for background purposes to shed light onthe significance of conduct which took place subsequent toDecember 17, 1966.N.L.R.B. v. Lundy Mfg. Co.,316 F.2d921 (C.A. 2), cert. denied 375 U.S. 895;Seneca Plastics Inc.,149 NLRB 320.After the Union was formed and Holsten was elected itspresident, he told its members, on the day before the Boardelection held December 22, 1966, that he would protect theirinterests vis-a-vismanagement in order to persuade them tovote in favor of the Union. In February 1967, he toldEmployeeHess that the latter had to join the Union.Thereafter,he entered into contractual negotiations withBridges. Such conduct establishes that the Union was aidedand maintained by Respondent for the purpose of dealing withitconcerning terms and conditions of employment; and thatthrough Holsten, as a supervisor and as president of the Union,Respondent exercised close and continuing control over theUnion's administration. I therefore find that Respondentdominated and interfered with the administration of theUnion, and supported and assisted the Union, in violation ofSection 8(a)(2) and (1) of the Act.Ampex Corp., supra;Jansen Electronics Mfg., Inc.,153 NLRB 1555,Meyers Bros.,of Missouri, Inc.,151 NLRB 889;Seneca Plastics, supra.It is true, as Respondent points out, that the employeesbelieved that Holsten's representation of the Union wasfaithful and diligent, and that there is evidence indicating thatBridges discharged Holsten because of such representation.However, such evidence demonstrates, not that the Union wasfree of Respondent's domination, but the exact opposite, thatis, that Bridges would not tolerate a union which refused toIII do not credit Bridges' testimony that he did not encourageHolsten to fo'm a union and did not write Attorney Field's address onthe slip of paper which he gave to Holsten.remain under this domination. But even apart from the motiveforHolsten'sdischarge,Respondent acted unlawfully inbargaining with a supervisor as representative of the Union.The dangers of having a supervisor participate in negotiationson behalf of employees are too great to permit even theopportunity for misuse of his position as a union negotiator.Even where the supervisor does not control the negotiatingcommittee, the possibilities for subtly undermining the union'sbargaining position are great, and wrongdoing on his part isextremely difficult to detect and prove. For these reasons, anemployer may not deal with a bargaining committee whichincludes supervisory personnel.Nassau & Suffolk Contractors'Assn., Inc.,118 NLRB 174; accord,N.L.R.B. v. AnchorageBusinessmen'sAssn.,289 F.2d 619 (C.A.9); Powers RegulatorCo. v. N.L.R.B.355 F.2d 506 (C.A.7);N.L.R.B. v. Mt.Clemens Metal Products Co.287 F.2d 790 (C.A.6);N.L.R.B.v. Stow Mfg. Co.,217 F.2d 900 (C.A. 2), cert. denied 348 U.S.964.As stated in theStowcase,"Collectivebargainingbecomes a delusion anda snareif the employer, either directlyor indirectly, is allowed to sit on both sides of the bargainingtable."And in theNassau & Suffolkcase, the Board statedthat-it is improper for supervisors, even those with predomi-nantly union loyalty, to serve as negotiating representativesof employees.Despite the large measure of control exercised over[supervisors] by the Union, [they] remain in part agents oftheiremployerswith a resulting divided loyalty andinterests.Employees have the right to be represented incollective-bargainingnegotiations by individuals who have asingle-minded loyalty to their interests.Conversely, anemployer is under a duty to refrain from any action whichwill interfere with that employee right and place him evenin slight degree on both sides of the bargaining table.Nor does it he in Respondent's mouth to say that it waseconomically advantageous to its employees to select theUnion as their bargaining representative. It may well be that ifthe salesmen had been free of Respondent's domination, theywould have attempted to obtain higher sales commissions inplace of Sunday and night hours. It "is manifestly impossibleto say that greater benefits might not have been [sought] ifthe freedom of choice of a bargaining representative had notbeen interfered with."VirginiaElectric and Power Co. v.N.L.R.B.,319 U.S. 533, 544.I further find that the discharge of Holsten was insufficientto cleanse the Union of its dominated character. Whitfield,who succeeded Holsten as president of the Unions z and whonegotiated and executed a collective-bargaining agreement withBridges, had been personally told byBridgesthat he had tojoin the Union, and was present when Holsten told the samething to EmployeeHess.Moreover, the significance ofHolsten's dual role as supervisor and president of the Unioncould not have been lost on him. In addition, it is notunreasonable to believe that Holsten revealed to the em-ployees, includingWhitfield,hisview that he had beendischarged because of his vigorous representation of the Union.I accordingly conclude that any desire and intention on thepart of Whitfield to demonstrate independence in dealing with12 Whitfield consulted the same attorney who had assisted Holsten informing the Union,then signed up the new employees, and was electedby them. SAN LEANDRO IMPORTS633Bridges on Union matters were effectively chilled. But even ifWhitfield's independence had not been affected, I wouldnevertheless conclude that the dominated nature of the Unionwas not purged by Holsten's discharge.Seneca Plastics, Inc.,supra;Lawson Milk Co.,136 NLRB 538, mod. on othergrounds 317 F.2d 756 (C.A.6). In Seneca,inwhich theemployer withdrew its appointees to the Union's negotiatingcommittee, the Board stated that "it is only by disestablishingthe dominated organization that they [employees] can begiven an opportunity freely to select a representative." Thatlanguage isa fortioriapplicable here. In this connection, I notethat the Union charged no dues, had no expenses,' 3 andengaged in little activity. 14I find that at the time Respondent and the Union executedtheircollective-bargaining agreement, theUnion was stilldominated. Accordingly, I further find that the execution ofthe agreement violated Section 8(a)(2) and (1) of the Act.' sII.THE CERTIFICATIONHaving found the Union is an employer-dominated labororganization, and since it is recommended below that theUnion should be completely disestablished, it is recommendedthat the certification issued to the Union in Case 20-RC-7298be, rescinded and set aside.National Federation of Labor, Inc.,160 NLRB 961.III.THE REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practices, and that it take certain affirmativeaction, specified below, which I find necessary to remedy andto remove the effects of the unfair labor practices.SinceRespondent has dominated and interfered with theadministration of the Union, I shall recommend that Respon-dent withdraw recognition from and completely disestablishthe Union as the exclusive representative of any of Respon-dent's employees for the purpose, in whole or in part, ofdealingwith the Respondent concerning grievances, labordisputes,wages, rates of pay, commissions, hours of employ-ment, or other conditions of work.Ampex Corp., supra;Jansen Electronics, supra; Seneca Plastics, supra.I shall furtherrecommend that Respondentceasegivingeffect to anyagreements, oral or written, made with Respondent:Provided,however,that nothing herein shall require the Respondent tovary or abandon any wage, commission, hour, seniority, orother substantive feature of its relations with its employeeswhich the Respondent has established in the performance ofthese agreements, or to prejudice the assertion of any rightsacquired by them thereunder.Grand Foundries, Inc.,151NLRB 1170, enfd. 362 F.2d 702 (C.A.8); Beiser AviationCorp.,135 NLRB 399.CONCLUSIONS OF LAW1.By dominating and interfering with the administrationof the Union, and by contributing unlawful support andassistance to the Union, Respondent violated Section 8(a)(2)and (1) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERRespondent, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Dominating or interfering with the administration ofthe Union or of any other labor organization of its employees,or contributing support toor assistingthe Union or any otherlabor organization of its employees.(b)Recognizing or in any manner dealing with the Union,or any reorganization or successor thereof, as a representativeof any of its employees for the purpose of dealing withRespondent concerning grievances, labor disputes, wages, ratesof pay, commissions, hours of employment, or other condi-tions of work.(c)Giving effect to any collective-bargaining agreements,oral or written, made with the Union or any reorganization orsuccessor thereof: Provided, however, that nothing herein shallrequire theRespondent to vary or abandon any wage,commission, hour, seniority, or other substantive feature of itsrelationswith its employees which the Respondent hasestablished in the performance of these agreements, or toprejudice the assertion of any rights acquired thereunder.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed inSection 7 of the Act.2.Take the following affirmative action:(a)Withdraw and withhold all recognition from, andcompletely disestablish, the Union as the representative of anyof its employees for the purpose of dealing with it concerninggrievances, labor disputes, wages, rates of pay, commissions,hours of employment, or other conditions of employment.(b) Post at its place of business in Hayward, California,copies of the attached notice marked "Appendix .1116 Copiesof said notice, on forms to be provided by the RegionalDirector for Region 20, shall, after being signed by anauthorized representative, be posted by Respondent immedi-atelyupon receipt thereof and maintained by it for 60-13On January 10, 1967, the law firm with which Andrew Field wasassociated sent to Holsten,as representative of the Union,a bill for$150 for legal services rendered in connection with the formation of theUnion, the election and certification,and the preparation of a proposedcollective-bargainingagreement.Holstenneverpaid the bill andWhitfield never received another bill.14Under Whitfield,the Union normally held meetings once a monthor once every other month,but there was no "set"day or time formeetings.At meetings, which appear to have been short, the minutes ofthe preceding meeting were read, the members were then asked whether'they have any complaints,and these were discussed.According toWhitfield, there have been only two or three minor complaints whichwere disposed of by agreement with Bridges.15 It is unnecessary to decide whether execution of the contract,which contained a union-security provision,also violated Section8(a)(3).Cf. Lunardi-Central Distributing Co., Inc.,161 NLRB 1443. Aviolation of that section was not alleged in the complaint. In any event,a finding of such a violation would not affect the remedy.16 In the event that this Recommended Order is adopted by theBoard,the words"A Decision and Order" shall be substituted for thewords "The Recommended Order of a Trial Examiner"in the notice. Inthe further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted forthe words"A Decision and Order." 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsecutivedays thereafter in conspicuous places wherenotices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writing,within 20 days from the receipt of this Decision, what steps ithas taken to comply herewith."17In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read:"Notify theRegionalDirector for Region 20, in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXWE WILL withdraw and withhold all recognition fromtheAssociation, and completely disestablish it, as thebargaining representative of any of our employees for thepurpose of dealing with us concerning grievances, labordisputes,wages, rates of pay, commissions, hours ofemployment, and other conditions of work.WE WILL cease giving effect to any collective-bargainingagreement, oral or written, made with the Union, provided,however, that nothing herem requires us to vary or abandonany wage, commission, hour, seniority, or other substantivefeature of our relations with our employees which we haveestablished in the performance of these agreements, or toprejudice the assertion of any rights acquired by themthereunder.NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT dominate or interfere with the admin-istration of Southern Alameda County Auto Salesmen'sAssociation or of any other labor organization of ouremployees, nor will we contribute unlawful support orassistanceto the Association or to any other labororganization of our employees.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of rightsguaranteed by Section 7 of the Act.SAN LEANDRO IMPORTS, d/b/aART BRIDGES AUTOEMPORIUM SOUTH(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliancewith its provisions, theymay communicatedirectlywith the Board's Regional Office, 450 Golden GateAvenue, Box 36047, San Francisco, California, Telephone556-0335.